371 U.S. 4 (1962)
WAXMAN ET AL.
v.
VIRGINIA.
No. 274.
Supreme Court of United States.
Decided October 8, 1962.
APPEAL FROM THE SUPREME COURT OF APPEALS OF VIRGINIA.
Morris P. Glushien for appellants.
Robert Y. Button, Attorney General of Virginia, and Kenneth C. Patty and D. Gardiner Tyler, Assistant Attorneys General, for appellee.
PER CURIAM.
The judgments are reversed. San Diego Building Trades Council v. Garmon, 359 U.S. 236.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.